



EXHIBIT 10.28
 
 
 
 
 
 
TRUST AGREEMENT
 
Between
 


 
ZIONS BANCORPORATION
 
And
 
FIDELITY MANAGEMENT TRUST COMPANY
 


 
ZIONS BANCORPORATION PAYSHELTER 401(K) AND EMPLOYEE STOCK OWNERSHIP
PLAN TRUST
 
Dated as of July 3, 2006
 
 
 
Fidelity Confidential
TABLE OF CONTENTS
 





--------------------------------------------------------------------------------





 
 
 
 
 
Section 1.     Definitions
1


 
 
Section 2.     Trust
7


 
 
Section 3.     Exclusive Benefit and Reversion of Sponsor Contributions
8


 
 
Section 4.     Disbursements
8


 
 
Section 5.     Investment of Trust
8


 
 
(a)     Selection of Investments or Investment Options
8


 
 
(b)     Available Investments or Investment Options
8


 
 
(c)     Participant Direction
9


 
 
(d)     Mutual Funds
9


(i)      Execution of Purchases and Sales
10


(ii)     Voting
10


 
 
(e)     Sponsor Stock
10


(i)       Acquisition Limit
11


(ii)      Fiduciary Duty
11


(iii)     Purchases and Sales of Sponsor Stock
12


(iv)     Execution of Purchases and Sales of Units
13








--------------------------------------------------------------------------------





 
 
 
(v)      Securities Law Reports
13


(vi)     Voting and Tender Offers
14


(vii)    General
16


(viii)   Conversion
16


 
 
(f)     Participant Loans
17


 
 
(g)     Stable Value Investments
17


(i)      Collective Investment Funds Managed by the Trustee
17


 
 
(h)     Trustee Powers
17


 
 
Section 6.     Recordkeeping and Administrative Services to be Performed
19


 
 
(a)     General
19


 
 
(b)     Accounts
19


 
 
(c)     Inspection and Audit
19


 
 
(d)     Notice of Plan Amendment
20


 
 
(e)     Returns, Reports and Information
20


 
 
Section 7.     Compensation and Expenses
20


 
 
Section 8.     Directions and Indemnification
21


 
 
(a)     Identity of Administrator and Named Fiduciary
21


 
 
(b)     Directions from Administrator
21


 
 
(c)     Directions from Named Fiduciary
21


 
 
(d)     Co-Fiduciary Liability
22



 
 
Fidelity Confidential





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
(e)    Indemnification
22


 
 
(f)     Survival
22


 
 
Section 9.     Resignation or Removal of Trustee and Termination
23


 
 
(a)     Resignation and Removal
23


 
 
(b)     Termination
23


 
 

 
 
 
(c)     Notice Period
23


 
 
(d)     Transition Assistance
23


 
 
(e)     Failure to Appoint Successor
23


 
 
Section 10.     Successor Trustee
24


 
 
(a)     Appointment
24


 
 
(b)     Acceptance
24


 
 
(c)     Corporate Action
24


 
 
Section 11.     Resignation, Removal, and Termination Notices
24


 
 
Section 12.     Duration
25


 
 
Section 13.     Amendment or Modification
25


 
 
Section 14.     Electronic Services
25


 
 
Section 15.     Assignment
27


 
 
Section 16.     Force Majeure
27


 
 
Section 17.     Confidentiality
28


 
 
Section 18.     General
28


 
 






--------------------------------------------------------------------------------





(a)     Performance by Trustee, its Agents or Affiliates
28


 
 
(b)     Entire Agreement
28


 
 
(c)     Waiver
28


 
 
(d)     Successors and Assigns
29


 
 
(e)     Partial Invalidity
29


 
 
(f)     Section Headings
29


 
 
(g)     Communications
29


 
 
(h)     Survival
30


 
 
(i)     Merger
30


 
 
Section 19.     Use of Data
31


 
 

 
 
 
Section 20.     Governing Law
31


 
 
(a)     Massachusetts Law Controls
31


 
 
(b)     Trust Agreement Controls
31



 
ii
 
Fidelity Confidential
 
 
 
 
 
Section 21. Plan Qualification
31


 
 
SCHEDULES
33


Schedule “A” – Administrative Services
33


Schedule “B” – Fee Schedule
37


Schedule “C” – Investment Options
39


Schedule “D” – Statement of Qualified Status
41


Schedule “E” – Operational Guidelines for Non-fidelity Mutual Funds
42


Schedule “F” – Form 5500 Service
44


Schedule “G” – Available Liquidity Procedures for Unitized Stock Fund
46


Schedule “H” – Cash Dividend Operating Procedures
47



 





--------------------------------------------------------------------------------





iii
 
Fidelity Confidential
TRUST AGREEMENT, dated as of the third day of July, 2006, between the ZIONS
BANCORPORATION, a Utah corporation, having an office at One South Main Street,
Salt Lake City, Utah 84111 (the “Sponsor”), and FIDELITY MANAGEMENT TRUST
COMPANY, a Massachusetts trust company, having an office at 82 Devonshire
Street, Boston, Massachusetts 02109 (the “Trustee”).
 
WITNESSETH:
 
WHEREAS, the Sponsor is the sponsor of the Zions Bancorporation Payshelter
401(k) and Employee Stock Ownership Plan (the “Plan”); and
 
WHEREAS, the Sponsor wishes to establish a single trust to hold and invest
assets of the Plan, except for certain non-liquid assets held in the Real Estate
Joint Venture, for the exclusive benefit of Participants, as defined herein, in
the Plan and their beneficiaries; and
 
WHEREAS, the Trustee is willing to hold and invest the aforesaid Plan assets,
except for the Real Estate Joint Venture, in trust among several investment
options selected by the Named Fiduciary, as defined herein; and
 
WHEREAS, the Sponsor also wishes to have the Trustee perform certain ministerial
recordkeeping and administrative functions under the Plan; and
 
WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are ministerial in nature and are provided
within a framework of plan provisions, guidelines and interpretations conveyed
in writing to the Trustee by the Administrator (as defined herein).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:
 
 
 
 
Section 1.
Definitions.

 
The following terms as used in this Trust Agreement have the meaning indicated
unless the context clearly requires otherwise:
Fidelity Confidential
1“Administrator”
“Administrator” shall mean the Sponsor, identified in the Plan document as the
administrator of the Plan in accordance with section 3(16)(A) of ERISA.
 
(b)
“Agreement”

“Agreement” shall mean this Trust Agreement, and the Schedules and Exhibits
attached hereto, as the same may be amended and in effect from time to time.
 
(c)
“Available Liquidity”

“Available Liquidity” shall mean the amount of short-term investments held in
the Stock Fund decreased by any outgoing cash for expenses then due and
obligations for pending stock purchases, and increased by incoming cash (such as
contributions) and to the extent credit is available and allocable to the Stock
Fund, receivables for pending stock sales.
 
(d)
“Business Day”

“Business Day” shall mean each day the NYSE is open. The closing of a Business
Day shall mean the NYSE’s normal closing time of 4:00 p.m.(ET), however, in the
event the NYSE closes before such time or alters its closing time, all
references to the NYSE closing time shall mean the actual or altered closing
time of the NYSE.
 





--------------------------------------------------------------------------------





(e)
“Closing Price”

“Closing Price” shall mean either (1) the closing price of the Sponsor Stock on
the principal national securities exchange on which the Sponsor Stock is traded
or, in the case the Sponsor Stock is traded over the counter, the last sale
price of the day; or, if (1) is unavailable, (2) the latest available price as
reported by the principal national securities exchange on which the Sponsor
Stock is traded or, if the Sponsor Stock is traded over the counter, the last
bid price prior to the close of the New York Stock Exchange (generally 4:00 p.m.
Eastern time).
 
(f)
“Code”

“Code” shall mean the Internal Revenue Code of 1986, as it has been or may be
amended from time to time.
 
 
 
 
 
 
Fidelity Confidential
2



(g)
“Confidential Information”

“Confidential Information” shall mean (individually and collectively)
proprietary information of the parties to this Trust Agreement, including but
not limited to, their inventions, know how, trade secrets, business affairs,
prospect lists, product designs, product plans, business strategies, finances,
and fee structures.
 
(h)
“Declaration of Separate Fund”

“Declaration of Separate Fund” shall mean the declaration of separate fund for
each fund of the Group Trust.
 
(i)
“EDT”

“EDT” shall mean electronic data transfer.
 
(j)
“Electronic Services”

“Electronic Services” shall mean communications and services made available via
electronic media.
 
(k)
“ERISA”

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
has been or may be amended from time to time.
 
(l)
“External Account Information”

“External Account Information” shall mean account information, including
retirement savings account information, from third party websites or other
websites maintained by Fidelity or its affiliates.
 
(m)
“FBSLLC”

“FBSLLC” shall mean Fidelity Brokerage Services LLC.
 
(n)
“Fidelity Mutual Fund”

“Fidelity Mutual Fund” shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.
 
 
 
 
 
Fidelity Confidential
3



(o)
“FIFO”

“FIFO” shall mean First In First Out.
 
(p)
“FIIOC”

“FIIOC” shall mean Fidelity Investments Institutional Operations Company, Inc.
 





--------------------------------------------------------------------------------





(q)
“Group Trust”

“Group Trust” shall mean a group trust for qualified plans sponsored by the
Trustee, Pyramis Global Advisers Trust Company (“PGATC”), or any of their
affiliates.
 
(r)
“In Good Order”

“In Good Order” shall mean in a state or condition acceptable to the Trustee in
its sole discretion, which the Trustee determines is reasonably necessary for
accurate execution of the intended transaction.
 
(s)
“Losses”

“Losses” shall mean any and all loss, damage, penalty, liability, cost and
expense, including without limitation, reasonable attorney’s fees and
disbursements.
 
(t)
“Mutual Fund”

“Mutual Fund” shall refer both to Fidelity Mutual Funds and Non-Fidelity Mutual
Funds.
 
(u)
“Named Fiduciary”

“Named Fiduciary” shall mean the Sponsor, a fiduciary who is named in the Plan,
or who, pursuant to a procedure specified in the Plan, is identified as a
fiduciary (i) by a person who is an employer or employee organization with
respect to the Plan or (ii) by such an employer and such an employee
organization acting jointly.
 
(v)
“NAV”

“NAV” shall mean Net Asset Value.
 
 
 
 
 
 
Fidelity Confidential
4



(w)
“NFSLLC”

“NFSLLC” shall mean National Financial Services LLC.
 
(x)
“Non-Fidelity Mutual Fund”

“Non-Fidelity Mutual Fund” shall mean certain investment companies not advised
by Fidelity Management & Research Company or any of its affiliates.
 
(y)
“NYSE”

“NYSE” shall mean the New York Stock Exchange.
 
(z)
“Participant”

“Participant” shall mean, with respect to the Plan, any employee, former
employee, or alternate payee with an account under the Plan, which has not yet
been fully distributed and/or forfeited, and shall include the designated
beneficiary(ies) with respect to the account of any deceased employee, former
employee, or alternate payee until such account has been fully distributed
and/or forfeited.
 
(a)
“Participant Recordkeeping Reconciliation Period”

“Participant Recordkeeping Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.
 
(a)
“Participation Agreement”

“Participation Agreement” shall mean the participation agreement for the Group
Trust.
 
(cc)
“PIN”

“PIN” shall mean personal identification number.
(m)
“Plan”

“Plan” shall mean the Zions Bancorporation Payshelter 401(k) and Employee Stock
Ownership Plan.





--------------------------------------------------------------------------------





 
 
 
 
 
 
Fidelity Confidential
5



(a)
“Plan Administration Manual”

“Plan Administration Manual” shall mean the document which sets forth the
administrative and recordkeeping duties and procedures to be followed by the
Trustee in administering the Plan, as such document may be amended and in effect
from time to time.
 
(a)
“Plan Sponsor Webstation”

“Plan Sponsor Webstation” shall mean the graphical windows based application
that provides current Plan and Participant information including indicative
data, account balances, activity and history.
 
(a)
“Real Estate Joint Venture”

“Real Estate Joint Venture” shall mean those non-liquid Plan assets for which
Amegy Bank National Association is both trustee and record keeper.
 
(a)
“Reporting Date”

“Reporting Date” shall mean the last day of each fiscal quarter of the Plan and,
if not on the last day of a fiscal quarter, the date as of which the Trustee
resigns or is removed pursuant to Section 9 hereof or the date as of which this
Agreement terminates pursuant to Section 11 hereof.
 
(ii)
“SEC”

“SEC” shall mean the Securities and Exchange Commission.
 
(a)
“Specified Hierarchy”

“Specified Hierarchy” shall mean the Stock Fund processing order set forth in
Schedule “G”, that gives precedence to distributions and withdrawals, and
otherwise on a FIFO basis
 
(a)
“Sponsor”

“Sponsor” shall mean Zions Bancorporation, a Utah corporation, or any successor
to all or substantially all of its businesses which, by agreement, operation of
law or otherwise, assumes the responsibility of the Sponsor under this
Agreement.
 
 
 
 
 
 
Fidelity Confidential
6



(c)
“Sponsor Stock”

“Sponsor Stock” shall mean the common stock of the Sponsor, or such other
publicly traded stock of the Sponsor, or such other publicly-traded stock of the
Sponsor’s affiliates as meets the requirements of section 407(d)(5) of ERISA
with respect to the Plan.
 
(mm)
“Stock Fund”

“Stock Fund” shall mean the investment option consisting of Sponsor Stock or
primarily of Sponsor Stock and cash or short term liquid investments.
 
(a)
“Trust”

“Trust” shall mean the Zions Bancorporation Payshelter 401(k) and Employee Stock
Ownership Plan Trust, being the trust established by the Sponsor and the Trustee
pursuant to the provisions of this Agreement.
 
(a)
“Trustee”

“Trustee” shall mean Fidelity Management Trust Company, a Massachusetts trust
company and any successor to all or substantially all of its trust business as
described in Section 10(c). The term Trustee shall also include any successor
trustee appointed pursuant to Section 10 to the extent such successor agrees to
serve as Trustee under this Agreement.
 
(a)
“VRS”

“VRS” shall mean Voice Response System.





--------------------------------------------------------------------------------





 
 
 
 
Section 2.
Trust.

The Sponsor hereby establishes the Trust with the Trustee. The Trust shall
consist of money and other property acceptable to the Trustee in its sole
discretion, as contributed by the Sponsor and transferred from a previous
trustee under the Plan, such additional sums of money and other property
acceptable to the Trustee in its sole discretion, as shall from time to time be
delivered to the Trustee under the Plan, all investments made therewith and
proceeds thereof, and all earnings and profits thereon, less the payments that
are made by the Trustee as provided herein. The Trustee hereby accepts the Trust
on the terms and conditions set forth in this Agreement. In accepting this
Trust, the Trustee shall be accountable for the assets received by it, subject
to the terms and conditions of this Agreement. The Trustee acknowledges its
status as a directed trustee within the meaning of ERISA section 403(a)(1) and
acknowledges its fiduciary responsibilities as a directed trustee.
 
 
 
 
 
 
Fidelity Confidential
7



 
 
 
Section 3.
Exclusive Benefit and Reversion of Sponsor Contributions.

 
Except as provided under applicable law, no part of the Trust may be used for,
or diverted to, purposes other than the exclusive benefit of the Participants in
the Plan or their beneficiaries or the reasonable expenses of Plan
administration. No assets of the Plan shall revert to the Sponsor, except as
specifically permitted by the terms of the Plan.
 
 
 
 
Section 4.
Disbursements.

 
The Trustee shall make disbursements as directed by the Participant or the
Administrator, as applicable, in accordance with the provisions of the Plan and
the Plan Administration Manual. Except as required by applicable law, the
Trustee shall have no responsibility to ascertain any direction's compliance
with the terms of the Plan (except to the extent the terms of the Plan have been
communicated to the Trustee in writing) or of any applicable law or the
direction's effect for tax purposes or otherwise; nor shall the Trustee have any
responsibility to see to the application of any disbursement. The Trustee shall
not be required to make any disbursement in excess of the net realizable value
of the assets of the Trust at the time of the disbursement.
 
 
 
 
Section 5.
Investment of Trust.

 
(a)
Selection of Investments or Investment Options.

The Trustee shall have no responsibility for the selection of investments or
investment options under the Trust and shall not render investment advice to any
person in connection with the selection of investments or investment options.
 
(b)
Available Investments or Investment Options.






--------------------------------------------------------------------------------





The Named Fiduciary shall direct the Trustee as to the investments or investment
options in which the Trust shall be invested during the Participant
Recordkeeping Reconciliation Period and the investment options in which
Participants may invest following the Participant Recordkeeping Reconciliation
Period.
 
 
 
 
 
 
Fidelity Confidential
8



The Named Fiduciary may determine to offer as investment options only:
(i) Mutual Funds, (ii) Sponsor Stock, (iii) notes evidencing loans to
Participants in accordance with the terms of the Plan, and (iv) Collective
investment funds maintained by the Trustee for qualified plans.
 
The Trustee shall be considered a fiduciary with investment discretion only with
respect to Plan assets that are invested in collective investment funds
maintained by the Trustee for qualified plans.
 
The investment options initially selected by the Named Fiduciary are identified
on Schedule “C” attached hereto. Upon transfer to the Trust, Plan assets will be
invested in the investment option(s) as directed by the Sponsor. The Named
Fiduciary may add additional investment options with the consent of the Trustee
to reflect administrative considerations, including but not limited to platform
incapability, and upon mutual amendment of this Agreement, and the Schedules
thereto, to reflect such additions.
 
(c)
Participant Direction.

As authorized under the Plan, each Participant shall direct the Trustee in which
investment option(s) to invest the assets in the Participant's individual
accounts. Such directions may be made by Participants by use of the telephone
exchange system, the
internet or in such other manner as may be agreed upon from time to time by the
Sponsor and the Trustee, and shall be processed in accordance with fund exchange
provisions set forth in the Plan Administration Manual. The Trustee shall not be
liable for any loss or expense that arises from a Participant’s exercise or
non-exercise of rights under this Section 5 over the assets in the Participant’s
accounts. In the event that the Trustee fails to receive a proper direction from
the Participant, the assets shall be invested in the investment option set forth
for such purpose on Schedule “C”, until the Trustee receives a proper direction.
 
(d)
Mutual Funds.

On the effective date of this Agreement, in lieu of receiving a printed copy of
the prospectus for each Fidelity Mutual Fund selected by the Named Fiduciary as
a Plan investment option or short-term investment fund, the Named Fiduciary
hereby consents to receiving such documents electronically. Named Fiduciary
shall access each prospectus on the internet after receiving notice from the
Trustee that a current version is available online at a website maintained by
the Trustee or its affiliate. Trustee represents that on the effective date of
this Agreement, a current version of each such prospectus is available at
http://www.fidelity.com or such successor website as Trustee may notify Named
Fiduciary of in writing from time to time. Named Fiduciary represents that it
has accessed/will access each such prospectus at http://www.fidelity.com or such
successor website as Trustee may notify Named Fiduciary of in writing from time
to time as of the effective date of this Agreement. All transactions involving
Non-Fidelity Mutual Funds shall be done in accordance with the Operational
Guidelines attached hereto as Schedule “E”. Trust investments in Mutual Funds
shall be subject to the following limitations:
 
 
 
 
 
 
Fidelity Confidential
9



(i)
Execution of Purchases and Sales.

Purchases and sales of Mutual Funds (other than for exchanges) shall be made on
the date on which the Trustee receives from the Administrator In Good Order all
information, documentation and wire transfer of funds (if applicable), necessary
to accurately effect such transactions. Exchanges of Mutual Funds shall be
processed in accordance with the fund exchange provisions set forth in the Plan
Administration Manual.
 





--------------------------------------------------------------------------------





(ii)
Voting.

At the time of mailing of notice of each annual or special stockholders’ meeting
of any Mutual Fund, the Trustee shall send a copy of the notice and all proxy
solicitation materials to each Participant who has shares of such Mutual Fund
credited to the Participant’s accounts, together with a voting direction form
for return to the Trustee or its designee. The Participant shall have the right
to direct the Trustee as to the manner in which the Trustee is to vote the
shares credited to the Participant's accounts (both vested and unvested). The
Trustee shall vote the shares as directed by the Participant. The Trustee shall
not vote shares for which it has received no directions from the Participant.
 
During the Participant Recordkeeping Reconciliation Period, the Named Fiduciary
shall have the right to direct the Trustee as to the manner in which the Trustee
is to vote the shares of the Mutual Funds in the Trust, including Mutual Fund
shares held in any short-term investment fund for liquidity reserve. Following
the Participant Recordkeeping Reconciliation Period, the Named Fiduciary shall
continue to have the right to direct the Trustee as to the manner in which the
Trustee is to vote any Mutual Funds shares held in a short-term investment fund
for liquidity reserve. The Trustee shall not vote any Mutual Fund shares for
which it has received no directions from the Named Fiduciary.
 
With respect to all rights other than the right to vote, the Trustee shall
follow the directions of the Participant and if no such directions are received,
the directions of the Named Fiduciary. The Trustee shall have no further duty to
solicit directions from Participants or the Named Fiduciary.
 
(e)
Sponsor Stock.

Trust investments in Sponsor Stock shall be made via the Stock Fund. Investments
in the Stock Fund shall consist primarily of shares of Sponsor Stock. The Stock
Fund shall also include cash or short-term liquid investments, in accordance
with this paragraph, in amounts designed to satisfy daily Participant exchange
or withdrawal requests. Such holdings will include Colchester Street Trust:
Money Market Portfolio: Class I or such other Mutual Fund or commingled money
market pool as agreed to in writing by the Sponsor
 
 
 
 
 
 
Fidelity Confidential
10



and Trustee. The Named Fiduciary shall, after consultation with the Trustee,
establish and communicate to the Trustee in writing a target percentage for such
short-term liquid investments. Subject to its ability to execute open-market
trades in
Sponsor Stock or to otherwise trade with the Sponsor, the Trustee shall be
responsible for ensuring that the short-term investments held in the Stock Fund
fall within the agreed-upon range over time. Each Participant’s proportional
interest in the Stock Fund shall be measured in units of participation, rather
than shares of Sponsor Stock. Such units shall represent a proportionate
interest in all of the assets of the Stock Fund, which includes shares of
Sponsor Stock, short-term investments and at times, receivables and payables
(such as receivables and payables arising out of unsettled stock trades). The
Trustee shall determine a NAV for each unit outstanding of the Stock Fund.
Valuation of the Stock Fund shall be based upon: (a) the Closing Price or, if
not available, (b) the price determined in good faith by the Trustee. The NAV
shall be adjusted for gains or losses realized on sales of Sponsor Stock,
appreciation or depreciation in the value of those shares owned, and interest on
the short-term investments held by the Stock Fund, payables and receivables for
pending stock trades, receivables for dividends not yet distributed, and
payables for other expenses of the Stock Fund, including principal obligations,
if any, and expenses that, pursuant to Sponsor direction, the Trustee accrues or
pays from the Stock Fund. Dividends on shares of Sponsor Stock held in the Stock
Fund shall be: (A) paid to Participants in cash; or (B) retained by the Trustee
in the Stock Fund and used to allocate additional units of such fund to the
accounts of Participants who have elected to have dividends reinvested.
 
In the absence of valid Participant direction to the contrary, the Named
Fiduciary directs the Trustee to retain the dividend in the Stock Fund and use
any dividend to allocate additional units of such fund to the accounts of
affected Participants. The Trustee shall pay out or reinvest the dividend in
accordance with Schedule “H”, attached hereto.
 
(i)
Acquisition Limit.






--------------------------------------------------------------------------------





Pursuant to the Plan, the Trust may be invested in Sponsor Stock to the extent
necessary to comply with investment directions in accordance with this
Agreement. The Sponsor shall be responsible for providing specific direction on
any acquisition limits required by the Plan or applicable law.
 
(ii)
Fiduciary Duty.

(A)    The Named Fiduciary shall continually monitor the suitability of
acquiring and holding Sponsor Stock under the fiduciary duty rules of section
404(a) of ERISA (as modified by section 404(a)(2) of ERISA). The Trustee shall
not be liable for any loss or expense which arises from the directions of the
Named Fiduciary with respect to the acquisition and holding of Sponsor Stock,
unless it is clear on their face that the actions to be taken under those
directions would be prohibited by the foregoing fiduciary duty rules or would be
contrary to the terms of this Agreement, except to the extent under section
403(a)(1) of ERISA.
 
 
 
 
 
 
Fidelity Confidential
11



(iii)
Purchases and Sales of Sponsor Stock.

Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Sponsor Stock.
 
(A)    Open Market Purchases and Sales. Purchases and sales of Sponsor Stock
shall be made on the open market in accordance with the Trustee’s standard
trading guidelines, as they may be amended by the Trustee from time to time, as
necessary to honor exchange and withdrawal activity and to maintain the target
cash percentage and drift allowance for the Stock Fund, provided that:
 
(1)    If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or
 
(2)    If the Trustee is prohibited by the SEC, the NYSE or principal exchange
on which the Sponsor Stock is traded, or any other regulatory body from
purchasing or selling any or all of the shares required to be purchased or sold
on such day,
 
then, under the circumstances set forth in either (1) or (2), the Trustee shall
purchase or sell such shares as soon thereafter as administratively feasible.
 
(B)    Purchases and Sales from or to Sponsor. If directed by the Sponsor in
writing prior to the trading date, the Trustee may purchase or sell Sponsor
Stock from or to the Sponsor if the purchase or sale is for adequate
consideration (within the meaning of section 3(18) of ERISA) and no commission
is charged. If Sponsor contributions (employer) or contributions made by the
Sponsor on behalf of the Participants (employee) under the Plan are to be
invested in Sponsor Stock, the Sponsor may transfer Sponsor Stock in lieu of
cash to the Trust.
(C)    Use of Brokers. The Named Fiduciary hereby directs the Trustee to use
such non-affiliated brokers as the Trustee deems appropriate to provide
brokerage services in connection with any purchase or sale of Sponsor Stock in
accordance with directions from Participants. Commissions on the sale of Sponsor
Stock shall be charged back to the Stock Fund.
 
 
 
 
 
 
Fidelity Confidential
12



(iv)
Execution of Purchases and Sales of Units.






--------------------------------------------------------------------------------





Unless otherwise directed in writing pursuant to directions that the Trustee can
administratively implement, purchases and sales of units shall be made as
follows:
 
(A)    Subject to subparagraphs (B) and (C) below, purchases and sales of units
in the Stock Fund (other than for exchanges) shall be made on the date on which
the Trustee receives from the Administrator In Good Order all information,
documentation, and wire transfers of funds (if applicable), necessary to
accurately effect such transactions. Exchange transaction requests received
before the close of the market (generally 4:00 p.m. (ET)) on any Business Day
will receive that day’s trade date if Available Liquidity is sufficient to honor
the trade after Specified Hierarchy rules are applied. Requests received after
the close of the market on any Business Day (or on any day other than a Business
Day) will be processed on a next Business Day basis, subject to Available
Liquidity for such day after application of Specified Hierarchy rules.
 
(B)    Aggregate sales of units in the Stock Fund on any day shall be limited to
the Stock Fund’s Available Liquidity for that day. In the event that the
requested sales exceed the Available Liquidity, then transactions shall be
processed giving precedence to distributions, loans and withdrawals, and
otherwise on a FIFO basis, as provided in Schedule “G”(the “Specified
Hierarchy”). So long as the Stock Fund is open for such transactions, sales of
units that are requested but not processed on a given day due to insufficient
Available Liquidity shall be suspended until Available Liquidity is sufficient
to honor such transactions in accordance with the Specified Hierarchy.
 
(C)    The Trustee shall close the Stock Fund to sales or purchases of units, as
applicable, on any date on which trading in the Sponsor Stock has been suspended
or substantial purchase or sale orders are outstanding and cannot be executed.
 
(v)
Securities Law Reports.

The Named Fiduciary shall be responsible for filing all reports required under
Federal or state securities laws with respect to the Trust's ownership of
Sponsor Stock, including, without limitation, any reports required under section
13 or 16 of the Securities Exchange Act of 1934, and shall immediately notify
the Trustee in writing of any requirement to stop purchases or sales of Sponsor
Stock pending the filing of any report. The Trustee shall provide to the Named
Fiduciary such information on the Trust’s ownership of Sponsor Stock as the
Named Fiduciary may reasonably request in order to comply with Federal or state
securities laws.
 
 
 
 
 
 
Fidelity Confidential
13



(vi)
Voting and Tender Offers.

Notwithstanding any other provision of this Agreement the provisions of this
Section shall govern the voting and tendering of Sponsor Stock. The Sponsor
shall pay for all printing, mailing, tabulation and other costs associated with
the voting and tendering of Sponsor Stock. The Trustee, after consultation with
the Sponsor, shall promptly and timely prepare the necessary documents
associated with the voting and tendering of Sponsor Stock.
 
(A)    Voting.
 
(1)    When the issuer of Sponsor Stock prepares for any annual or special
meeting, the Sponsor shall notify the Trustee at least thirty (30) days in
advance of the intended record date and shall cause a copy of all proxy
solicitation materials to be sent to the Trustee. If requested by the Trustee,
the Sponsor shall certify to the Trustee that the aforementioned materials
represent the same information that is distributed to shareholders of Sponsor
Stock. Based on these materials the Trustee shall prepare a voting instruction
form and shall provide a copy of all proxy solicitation materials to be sent to
each Participant with an interest in Sponsor Stock held in the Trust, together
with the foregoing voting instruction form to be returned to the Trustee or its
designee. The form shall show the proportional interest in the number of full
and fractional shares of Sponsor Stock credited to the Participant's accounts
held in the Stock Fund.
(2)    Each Participant with an interest in the Stock Fund shall have the right
to direct the Trustee as to the manner in which the Trustee is to vote
(including not to vote) that number of shares of Sponsor





--------------------------------------------------------------------------------





Stock reflecting such Participant’s proportional interest in the Stock Fund
(both vested and unvested). Directions from a Participant to the Trustee
concerning the voting of Sponsor Stock shall be communicated in writing, or by
such other means as is agreed upon by the Trustee and the Sponsor. These
directions shall be held in confidence by the Trustee and shall not be divulged
to the Sponsor, or any officer or employee thereof, or any other person except
to the extent that the consequences of such directions are reflected in reports
regularly communicated to any such persons in the ordinary course of the
performance of the Trustee’s services hereunder. Upon its receipt of the
directions, the Trustee shall vote the shares of Sponsor Stock reflecting the
Participant’s proportional interest in the Stock Fund as directed by the
Participant. The Plan Sponsor may appoint an independent fiduciary to direct the
Trustee regarding how to vote shares of Sponsor Stock reflecting a Participant’s
proportional interest in the Stock Fund for which it has received no direction
from the Participant. The Plan Sponsor shall advise the Trustee in writing of
the identity of the independent fiduciary if one has been appointed. The Trustee
shall have no affirmative obligation to seek direction from the independent
fiduciary. Except as otherwise required by law, absent timely direction from an
independent fiduciary identified by the Sponsor, the Trustee shall not vote
shares of Sponsor Stock reflecting a Participant’s proportional interest in the
Stock Fund for which it has received no direction from the Participant.
 
 
 
 
 
 
Fidelity Confidential
14



(3)    Except as otherwise required by law, the Trustee shall vote that number
of shares of Sponsor Stock not credited to Participants’ accounts, if any, in
the same proportion on each issue as it votes those shares credited to
Participants’ accounts for which it received voting directions from
Participants.
 
(B)    Tender Offers.
 
(1)    Upon commencement of a tender offer for any securities held in the Trust
that are Sponsor Stock, the Sponsor shall timely notify the Trustee in advance
of the intended tender date and shall cause a copy of all materials to be sent
to the Trustee. The Sponsor shall certify to the Trustee that the aforementioned
materials represent the same information distributed to shareholders of Sponsor
Stock. Based on these materials and after consultation with the Sponsor the
Trustee shall prepare a tender instruction form and shall provide a copy of all
tender materials to be sent to each Participant with an interest in the Stock
Fund, together with the foregoing tender instruction form, to be returned to the
Trustee or its designee. The tender instruction form shall show the number of
full and fractional shares of Sponsor Stock that reflect the Participants
proportional interest in the Stock Fund (both vested and unvested).
 
(2)    Each Participant with an interest in the Stock Fund shall have the right
to direct the Trustee to tender or not to tender some or all of the shares of
Sponsor Stock reflecting such Participant’s proportional interest in the Stock
Fund (both vested and unvested). Directions from a Participant to the Trustee
concerning the tender of Sponsor Stock shall be communicated in writing, or by
such other means as is agreed upon by the Trustee and the Sponsor. These
directions shall be held in confidence by the Trustee and shall not be divulged
to the Sponsor, or any officer or employee thereof, or any other person except
to the extent that the consequences of such directions are reflected in reports
regularly communicated to any such persons in the ordinary course of the
performance of the Trustee's services hereunder. The Trustee shall tender or not
tender shares of Sponsor Stock as directed by the Participant. Except as
otherwise required by law, the Trustee shall not tender shares of Sponsor Stock
reflecting a Participant's proportional interest in the Stock Fund for which it
has received no direction from the Participant.
 
(3)    Except as otherwise required by law, the Trustee shall tender that number
of shares of Sponsor Stock not credited to Participants’ accounts, if any, in
the same proportion as the total number of shares of Sponsor Stock credited to
Participants’ accounts for which it has received instructions from Participants.
 
 
 
 
 
 
Fidelity Confidential
15



(4)    A Participant who has directed the Trustee to tender some or all of the
shares of Sponsor Stock reflecting the Participant’s proportional interest in
the Stock Fund may, at any time prior to the tender offer withdrawal date,
direct the Trustee to withdraw some or all of the tendered shares reflecting the
Participant’s proportional interest, and the Trustee shall withdraw the directed
number of shares from the tender offer prior to the tender offer withdrawal





--------------------------------------------------------------------------------





deadline. Prior to the withdrawal deadline, if any shares of Sponsor Stock not
credited to Participants’ accounts have been tendered, the Trustee shall
redetermine the number of shares of Sponsor Stock that would be tendered under
Section 5(e)(vi)(B)(3) if the date of the foregoing withdrawal were the date of
determination, and withdraw from the tender offer the number of
shares of Sponsor Stock not credited to Participants’ accounts necessary to
reduce the amount of tendered Sponsor Stock not credited to Participants'
accounts to the amount so redetermined. A Participant shall not be limited as to
the number of directions to tender or withdraw that the Participant may give to
the Trustee prior to the deadline.
 
(5)    A direction by a Participant to the Trustee to tender shares of Sponsor
Stock reflecting the Participant’s proportional interest in the Stock Fund shall
not be considered a written election under the Plan by the Participant to
withdraw, or have distributed, any or all of his withdrawable shares. The
Trustee shall credit to each proportional interest of the Participant from which
the tendered shares were taken the proceeds received by the Trustee in exchange
for the shares of Sponsor Stock tendered from that interest. Pending receipt of
directions (through the Administrator) from the Participant or the Named
Fiduciary, as provided in the Plan, as to which of the remaining investment
options the proceeds should be invested in, the Trustee shall invest the
proceeds in the investment option described in Schedule “C”.
 
(vii)
General.

With respect to all shareholder rights other than the right to vote, the right
to tender, and the right to withdraw shares previously tendered, in the case of
Sponsor Stock, the Trustee shall follow the procedures set forth in subsection
(A), above.
 
(viii)
Conversion.

All provisions in this Section 5(e) shall also apply to any securities received
as a result of a conversion of Sponsor Stock.
 
 
 
 
 
 
Fidelity Confidential
16



(f)
Participant Loans.

Loans shall be processed and administered in accordance with the Plan
Administration Manual. The Administrator shall act as the Trustee's agent with
regard to Loans and as such shall (i) separately account for repayments of such
loans and clearly identify such assets as Plan assets; and (ii) collect and
remit all principal and interest payments to the Trustee. To the extent that the
Participant is required to submit loan documentation to the Administrator for
approval prior to the issuance of a loan, the Administrator shall also be
responsible for (i) holding physical custody of and keeping safe the notes and
other loan documents; and (ii) canceling and surrendering the notes and other
loan documentation when a loan has been paid in full.
 
To facilitate recordkeeping, the Trustee may destroy the original of any
proceeds check (including the promissory note) made in connection with a loan to
a Participant under the Plan, provided that the Trustee or its agent first
creates a duplicate by a photographic or optical scanning or other process
yielding a reasonable facsimile of the proceeds check (including the promissory
note) and the Participant's signature thereon, which duplicate may be reduced or
enlarged in size from the actual size of the original.
 
(g)
Stable Value Investments.

Stable value investments in the Trust shall be subject to the following
limitations:
 
(i)
Collective Investment Funds Managed by the Trustee.

To the extent that the Named Fiduciary selects as an investment option the
Managed Income Portfolio II of the Group Trust, the Sponsor hereby
(A) acknowledges that it has received from the Trustee a copy of the Group
Trust, the Participation Agreement and the Declaration of Separate Fund for the
Managed Income Portfolio II, and (B) adopts the terms of the Group Trust, the
Participation Agreement and the Declaration of Separate Fund as part of this
Agreement.
 
(h)
Trustee Powers.

The Trustee shall have the following powers and authority:
 
(i)    Subject to paragraphs (b) and (c) of this Section 5, to sell, exchange,
convey, transfer, or otherwise dispose of any property held in the Trust, by
private contract or at public auction. No person dealing with the Trustee





--------------------------------------------------------------------------------





shall be bound to see to the application of the purchase money or other property
delivered to the Trustee or to inquire into the validity, expediency, or
propriety of any such sale or other disposition.
 
 
 
 
 
 
Fidelity Confidential
17



(ii)    To cause any securities or other property held as part of the Trust to
be registered in the Trustee’s own name, in the name of one or more of its
nominees, or in the Trustee’s account with the Depository Trust Company of New
York and to hold any investments in bearer form, but the books and records of
the Trustee shall at all times show that all such investments are part of the
Trust.
(iii)    To keep that portion of the Trust in cash or cash balances as the Named
Fiduciary or Administrator may, from time to time, deem to be in the best
interest of the Trust.
 
(iv)    To make, execute, acknowledge, and deliver any and all documents of
transfer or conveyance and to carry out the powers herein granted.
 
(v)    To the extent a unitized option is included in the Plan, to borrow funds
from a bank not affiliated with the Trustee in order to provide sufficient
liquidity to process Plan transactions in a timely fashion; provided that the
cost of such borrowing shall be allocated in a reasonable fashion to the
investment fund(s) in need of liquidity. The Sponsor acknowledges that it has
received the disclosure on the Trustee’s line of credit program and credit
allocation policy and a copy of the text of Prohibited Transaction Exemption
2002-55 prior to executing this Agreement if applicable.
 
(vi)    To settle, compromise, or submit to arbitration any claims, debts, or
damages due to or arising from the Trust; to commence or defend suits or legal
or administrative proceedings; to represent the Trust in all suits and legal and
administrative hearings; and to pay all reasonable expenses arising from any
such action, from the Trust if not paid by the Sponsor.
 
(vii)    To employ legal, accounting, clerical, and other assistance as may be
required in carrying out the provisions of this Agreement and to pay their
reasonable expenses and compensation from the Trust if not paid by the Sponsor.
 
(viii)    To invest all or any part of the assets of the Trust in investment
contracts and short term investments (including interest bearing accounts with
the Trustee or money market mutual funds advised by affiliates of the Trustee)
and in any collective investment trust or group trust, including any collective
investment trust or group trust maintained by the Trustee, which then provides
for the pooling of the assets of plans described in Section 401(a) and exempt
from tax under Section 501(a) of the Code, or any comparable provisions of any
future legislation that amends, supplements, or supersedes those sections,
provided that such collective investment trust or group trust is exempt from tax
under the Code or regulations or rulings issued by the Internal Revenue Service.
The provisions of the document governing such collective investment trusts or
group trusts, as it may be amended from time to time, shall govern any
investment therein and are hereby made a part of this Trust Agreement.
 
 
 
 
 
 
 
Fidelity Confidential
18



(ix)    To do all other acts, although not specifically mentioned herein, as the
Trustee may deem necessary to carry out any of the foregoing powers and the
purposes of the Trust.
 





--------------------------------------------------------------------------------





 
 
 
Section 6.
Recordkeeping and Administrative Services to Be Performed.

 
(a)
General.

The Trustee shall perform those recordkeeping and administrative functions
described in Schedule “A” attached hereto. These recordkeeping and
administrative functions shall be performed within the framework of the
Administrator's written directions regarding the Plan’s provisions, guidelines
and interpretations.
 
(b)
Accounts.

The Trustee shall keep accurate accounts of all investments, receipts,
disbursements, and other transactions hereunder, and shall report the value of
the assets held in the Trust as of each Reporting Date. Within thirty (30) days
following each Reporting Date or within sixty (60) days in the case of a
Reporting Date caused by the resignation or removal of the Trustee, or the
termination of this Agreement, the Trustee shall file with the Administrator a
written account setting forth all investments, receipts, disbursements, and
other transactions effected by the Trustee between the Reporting Date and the
prior Reporting Date, and setting forth the value of the Trust as of the
Reporting Date. The Administrator shall use all reasonable efforts to bring to
the Trustee’s attention, as soon as possible, any concerns or objections it may
have relating to the accounts. Notwithstanding the previous sentence, and except
as otherwise required under ERISA, upon the expiration of six (6) months from
the date of filing such account or from the filing of the Form 5500, the Trustee
shall have no liability or further accountability to the Administrator with
respect to the propriety of its acts or transactions shown in such account (or
any Participant-level report provided to a Participant), except with respect to
such acts or transactions as to which a written objection shall have been filed
with the Trustee within such six (6) month period.
(c)
Inspection and Audit.

Prior to the termination of this Agreement, all records generated by the Trustee
in accordance with paragraphs (a) and (b), above, shall be open to inspection
and audit by the Administrator or any persons designated by the Administrator,
during the Trustee’s regular business hours. Upon the resignation or removal of
the Trustee or the termination of this Agreement, the Trustee shall provide to
the Sponsor, at no expense to the Sponsor, in the format regularly provided to
the Sponsor, a statement of each Participant’s accounts as of the resignation,
removal, or termination, and the Trustee shall provide to the Sponsor or the
Plan's new recordkeeper such further records as may be reasonably requested, at
the Sponsor’s expense.
 
 
 
 
 
 
Fidelity Confidential
19



(d)
Notice of Plan Amendment.

The Trustee’s provision of the recordkeeping and administrative services set
forth in this Section 6 shall be conditioned on the Sponsor delivering to the
Trustee a copy of any amendment to the Plan as soon as administratively feasible
following the amendment’s adoption and on the Administrator providing the
Trustee, on a timely basis, with all the information the Trustee deems necessary
for it to perform the recordkeeping and administrative services set forth
herein, and such other information as the Trustee may reasonably request.
 
(e)
Returns, Reports and Information.

Except as set forth on Schedule “A”, the Administrator shall be responsible for
the preparation and filing of all returns, reports, and information required of
the Trust or Plan by law. The Trustee shall provide the Administrator with such
information as the Administrator may reasonably request to make these filings.
The Administrator shall also be responsible for making any disclosures to
Participants required by law, except such disclosure as may be required under
federal or state truth-in-lending laws with regard to Participant loans, which
shall be provided by the Trustee or the Administrator, as applicable.
 





--------------------------------------------------------------------------------





 
 
 
Section 7.
Compensation and Expenses.

 
Sponsor shall pay to Trustee, within thirty (30) days of receipt of the
Trustee’s bill, the fees for services in accordance with Schedule “B”. Fees for
services are specifically outlined in Schedule “B” and are based on all of the
assumptions identified therein. The Trustee shall maintain its fees for three
years; provided, however, in the event that the Plan characteristics referenced
in the assumptions outlined in Schedule “B” change significantly by either
falling below or exceeding current or projected levels, such fees may be subject
to revision, upon mutual renegotiation. To reflect increased operating costs,
Trustee may once each calendar year, but not prior to July 3, 2009, amend
Schedule “B” without the Sponsor’s consent upon six months prior notice to the
Sponsor.
 
All reasonable expenses of plan administration as shown on Schedule “B” attached
hereto, as amended from time to time, shall be a charge against and paid from
the appropriate Participants’ accounts, except to the extent such amounts are
paid by the Sponsor in a timely manner.
 
 
 
 
 
 
Fidelity Confidential
20



All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, all taxes of any kind whatsoever
that may be levied or assessed under existing or future laws upon or in respect
of the Trust or the income thereof, and any other reasonable expenses of Plan
administration as determined and directed by the Administrator, shall be a
charge against and paid from the appropriate Participants’ accounts.
 
 
 
 
Section 8.
Directions and Indemnification.

 
(a)
Identity of Administrator and Named Fiduciary.

The Trustee shall be fully protected in relying on the fact that the Named
Fiduciary and the Administrator under the Plan are the individuals or entities
named as such above, or such other individuals or persons as the Sponsor may
notify the Trustee in writing.
 
(b)
Directions from Administrator.

Whenever the Administrator provides a direction to the Trustee, the Trustee
shall not be liable for any loss or expense arising from the direction (i) if
the direction is contained in a writing provided by any individual whose name
has been submitted (and not withdrawn) in writing to the Trustee by the
Administrator, unless it is clear on the direction’s face that the actions to be
taken under the direction would be prohibited by the fiduciary duty rules of
Section 404(a) of ERISA or would be contrary to the terms of this Agreement. The
Trustee may rely without further duty of inquiry on the authority of any such
individual to provide direction to the Trustee on behalf of the Administrator.
 
For purposes of this Section, such direction may also be made via EDT, facsimile
or such other secure electronic means in accordance with procedures agreed to by
the Administrator and the Trustee and, in any such case, the Trustee shall be
fully protected in relying on such direction as if it were a direction made in
writing by the Administrator.
 
(c)
Directions from Named Fiduciary.

Whenever the Named Fiduciary or Sponsor provides a direction to the Trustee, the
Trustee shall not be liable for any loss or expense arising from the direction
(i) if the direction is contained in a writing provided by any individual whose
name has been submitted (and not withdrawn) in writing to the Trustee by the
Named Fiduciary, unless it is clear on the direction’s face that the actions to
be taken under the direction would be prohibited by the fiduciary duty rules of
Section 404(a) of ERISA or would be contrary to the terms of this Agreement, the
Plan, or section 403(a)(1) of ERISA. Except as per section 403(a)(1) of ERISA,
the Trustee may rely without further duty of inquiry on the authority of any
such individual to provide direction to the Trustee on behalf of the Named
Fiduciary.
 





--------------------------------------------------------------------------------





 
 
 
 
 
Fidelity Confidential
21



For purposes of this Section, such direction may also be made via EDT,
facsimile, or such other secure electronic means in accordance with procedures
agreed to by the Named Fiduciary and the Trustee and, in any such case, the
Trustee shall be fully protected in relying on such direction as if it were a
direction made in writing by the Named Fiduciary.
 
(d)
Co-Fiduciary Liability.

In any other case, the Trustee shall not be liable for any loss or expense
arising from any act or omission of another fiduciary under the Plan except as
provided in section 405(a) of ERISA.
 
(e)
Indemnification.

The Sponsor shall indemnify the Trustee against, and hold the Trustee harmless
from, Losses, that may be incurred by, imposed upon, or asserted against the
Trustee by reason of any claim, regulatory proceeding, or litigation arising
from any act done or omitted to be done by any individual or person with respect
to the Plan or Trust, excepting only any and all Losses arising solely from the
Trustee’s negligence, bad faith, or material breach.
 
The Trustee shall also indemnify the Sponsor against, and hold the Sponsor
harmless from, any and all Losses that may be incurred by, imposed upon, or
asserted against the Sponsor by reason of any claim, regulatory proceeding, or
litigation arising from Trustee’s negligence, bad faith, or material breach.
 
The Trustee shall also indemnify the Sponsor against and hold the Sponsor
harmless from any and all such Losses that may be incurred by, imposed upon, or
asserted against the Sponsor solely as a result of i) any defects in the
investment methodology embodied in the target asset allocation or model
portfolio provided through Portfolio Review, except to the extent that any such
loss, damage, penalty, liability, cost or expense arises from information
provided by the Participant, the Sponsor or third parties; or ii) any prohibited
transactions resulting from the provision of Portfolio Review by the Trustee.
 
For purpose of this Section 8(e), any reference to the Sponsor and the Trustee
shall be deemed to include their respective directors, employees, officers,
agents, attorneys, affiliates, subsidiaries, subcontractors, carriers and
vendors.
 
(f)
Survival.

The provisions of this Section 8 shall survive the termination of this
Agreement.
 
 
 
 
 
 
 
Fidelity Confidential
22



 
 
 
Section 9.
Resignation or Removal of Trustee and Termination.

(a)
Resignation and Removal.

The Trustee may resign at any time in accordance with the notice provisions set
forth below. The Sponsor may remove the Trustee at any time in accordance with
the notice provisions set forth below.
 
(b)
Termination.

This Agreement may be terminated in full, or with respect to only a portion of
the Plan (i.e., a “partial deconversion”) at any time by the Sponsor upon prior
written notice to the Trustee in accordance with the notice provisions set forth
below.
 





--------------------------------------------------------------------------------





(c)
Notice Period.

In the event either party desires to terminate this Agreement or any Services
hereunder, the party shall provide at least one-hundred and eighty (180) days
prior written notice of the termination date to the other party; provided,
however, that the receiving party may agree, in writing, to a shorter notice
period.
 
(d)
Transition Assistance.

In the event of termination of this Agreement, if requested by Sponsor, the
Trustee shall assist the Sponsor in developing a plan for the orderly transition
of the Plan data, cash and assets then constituting the Trust and services
provided by the Trustee hereunder to the Sponsor or its designee. The Trustee
shall provide such assistance for a period not extending beyond sixty (60) days
from the termination date of this Agreement. The Trustee shall provide to the
Sponsor, or to any person designated by the Sponsor, at a mutually agreeable
time, one file of the Plan data prepared and maintained by the Trustee in the
ordinary course of business, in the Trustee’s format. The Trustee may provide
other or additional transition assistance as mutually determined for additional
fees, which shall be due and payable by the Sponsor prior to any termination of
this Agreement.
 
(e)
Failure to Appoint Successor.

If, by the termination date, the Sponsor has not notified the Trustee in writing
as to the individual or entity to which the assets and cash are to be
transferred and delivered, the Trustee may bring an appropriate action or
proceeding for leave to deposit the assets and cash in a court of competent
jurisdiction. The Trustee shall be reimbursed by the Sponsor for all costs and
expenses of the action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements.
 
 
 
 
 
 
Fidelity Confidential
23



 
 
 
Section 10.
Successor Trustee.

 
(a)
Appointment.

If the office of Trustee becomes vacant for any reason, the Sponsor may in
writing appoint a successor trustee under this Agreement. The successor trustee
shall have all of the rights, powers, privileges, obligations, duties,
liabilities, and immunities granted to the Trustee under this Agreement. The
successor trustee and predecessor trustee shall not be liable for the acts or
omissions of the other with respect to the Trust.
 
(b)
Acceptance.

As of the date the successor trustee accepts its appointment under this
Agreement, title to and possession of the Trust assets shall immediately vest in
the successor trustee without any further action on the part of the predecessor
trustee, except as may be required to evidence such transition. The predecessor
trustee shall execute all instruments and do all acts that may be reasonably
necessary and requested in writing by the Sponsor or the successor trustee to
vest title to all Trust assets in the successor trustee or to deliver all Trust
assets to the successor trustee.
 
(c)
Corporate Action.

Any successor to the Trustee or successor trustee, either through sale or
transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement.
 
 
 
 
Section 11.
Resignation, Removal, and Termination Notices.

 
All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor c/o
Corporate Benefits Director, One South Main Street, Suite 600, Salt Lake City,
Utah, 84111, and to the Trustee c/o FESCo Business Compliance, Contracts
Administration, 82 Devonshire Street, MM3H, Boston, Massachusetts 02109, or to
such other addresses as the parties have notified each other of in the foregoing
manner.
 
 
 
 
 
Fidelity Confidential
24



 
 
 
Section 12.
Duration.

 
This Trust shall continue in effect without limit as to time, subject, however,
to the provisions of this Agreement relating to amendment, modification, and
termination thereof.
 
 
 
 
Section 13.
Amendment or Modification.

 
This Agreement may be amended or modified at any time and from time to time only
by an instrument executed by both the Sponsor and the Trustee. The individuals
authorized to sign such instrument shall be those authorized by the Sponsor.
 
 
 
 
Section 14.
Electronic Services.

 
(a)    The Trustee may provide communications and Electronic Services via
electronic media, including, but not limited to NetBenefits, eWorkplace and
Fidelity Plan Sponsor WebStation. The Sponsor agrees to use such Electronic
Services only in the course of reasonable administration of or participation in
the Plan and to keep confidential and not alter, publish, copy, broadcast,
retransmit, reproduce, frame-in, link to, commercially exploit or otherwise
redisseminate the Electronic Services, any content associated therewith, or any
portion thereof (including, without limitation, any trademarks and service marks
associated therewith), without the written consent of the Trustee.
Notwithstanding the foregoing, the Trustee acknowledges that certain Electronic
Services may, by their nature, be intended for non-commercial, personal use by
Participants or their beneficiaries, with respect to their participation in the
Plan, or for their other retirement or employee benefit planning purposes, and
certain content may be intended or permitted to be modified by the Sponsor in
connection with the administration of the Plan. In such cases, the Trustee will
notify the Sponsor of such fact, and any requirements or guidelines associated
with such usage or modification no later than the time of initial delivery of
such Electronic Services. To the extent permission is granted to make Electronic
Services available to administrative personnel designated by the Sponsor, it
shall be the responsibility of the Sponsor to keep the Trustee informed as to
which of the Sponsor personnel are authorized to have such access. Except to the
extent otherwise specifically agreed by the parties, the Trustee reserves the
right, upon notice when reasonably feasible, to modify or discontinue Electronic
Services, or any portion thereof, at any time.
 
 
 
 
 
 
Fidelity Confidential
25



(b)    Without limiting the responsibilities of the Trustee or the rights of the
Sponsor stated elsewhere in this Agreement, Electronic Services shall be
provided to the Sponsor without acceptance of legal liability related to or
arising out of the electronic nature of the delivery or provision of such
Services, provided, however, the Trustee shall defend, indemnify and hold the
Sponsor harmless from any claims brought by third parties based upon
infringement of any patent, copyright, trademark, trade secret or other
proprietary right in connection with the Electronic Services furnished under the
Agreement. The Sponsor





--------------------------------------------------------------------------------





shall promptly notify the Trustee in writing of any such claim. The Sponsor
shall give reasonable assistance to the Trustee in defense of any claim, at the
Trustee’s expense. The Trustee shall have sole control of the defense of any
such claim. To the extent that any Electronic Services utilize Internet services
to transport data or communications, the Trustee will take, and the Sponsor
agrees to follow, reasonable security precautions. However, the Trustee
disclaims any liability for interception of any such data or communications. The
Trustee reserves the right not to accept data or communications transmitted
electronically or via electronic media by the Sponsor or a third party if it
determines that the method of delivery does not provide adequate data security,
or if it is not administratively feasible for the Trustee to use the data
security provided. The Trustee shall not be responsible for, and makes no
warranties regarding access, speed or availability of Internet or network
services, or any other service required for electronic communication, nor does
the Trustee make any warranties, express or implied, and specifically disclaims
all warranties of merchantability, fitness for a particular purpose, or
non-infringement. The Trustee shall not be responsible for any loss or damage
related to or resulting from any changes or modifications to the Electronic
Services made in violation of this Agreement.
 
(c)    The Sponsor acknowledges that certain web sites through which the
Electronic Services are accessed may be protected by passwords or require a
login and the Sponsor agrees that neither the Sponsor nor, where applicable,
Participants, will obtain or attempt to obtain unauthorized access to such
Services or to any other protected materials or information, through any means
not intentionally made available by the Trustee for the specific use of the
Sponsor. To the extent that a PIN is
necessary for access to the Electronic Services, the Sponsor and/or its
Participants, as the case may be, are solely responsible for all activities that
occur in connection with such PINs.
 
(d)    The Trustee will provide to Participants the FullViewSM service via
NetBenefits, through which Participants may elect to consolidate and manage any
retirement account information available through NetBenefits as well as External
Account Information. To the extent not provided by the Trustee or its
affiliates, the data aggregation service will be provided by Yodlee.com, Inc. or
such other independent provider as the Trustee may select, pursuant to a
contract that requires the provider to take appropriate
 
 
 
 
 
 
Fidelity Confidential
26



steps to protect the privacy and confidentiality of information furnished by
users of the service. The Sponsor acknowledges that Participants who elect to
use FullViewSM must provide passwords and PINs to the provider of data
aggregation services. The Trustee will use External Account Information to
furnish and support FullViewSM or other services provided pursuant to this
Agreement, and as otherwise directed by the Participant. The Trustee will not
furnish External Account Information to any third party, except pursuant to
subpoena or other applicable law. The Sponsor agrees that the information
accumulated through FullViewSM shall not be made available to the Sponsor,
provided, however, that the Trustee shall provide to the Sponsor, upon request,
aggregate usage data that contains no personally identifiable information.
 
(e)    The Trustee will use best efforts to maintain security and
confidentiality of all data retained on electronic systems.
 
 
 
 
Section 15.
Assignment.

 
This Agreement, and any of its rights and obligations hereunder, may not be
assigned by any party without the prior written consent of the other party(ies),
and such consent may be withheld in any party’s sole discretion. Notwithstanding
the foregoing, Trustee may assign this Agreement in whole or in part, and any of
its rights and obligations hereunder, to a subsidiary or affiliate of Trustee
without consent of the Sponsor. All provisions in this Agreement shall extend to
and be binding upon the parties hereto and their respective successors and
permitted assigns.
 





--------------------------------------------------------------------------------





 
 
 
Section 16.
Force Majeure.

 
No party shall be deemed in default of this Agreement to the extent that any
delay or failure in performance of its obligation(s) results, without its fault
or negligence, from any cause beyond its reasonable control, such as acts of
God, acts of civil or military authority, acts of terrorism, whether actual or
threatened, quarantines, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, power
outages or strikes. This clause shall not excuse any of the parties to the
Agreement from any liability which results from failure to have in place
reasonable disaster recovery and safeguarding plans adequate for protection of
all data each of the parties to the Agreement are responsible for maintaining
for the Plan.
 
 
 
 
 
 
Fidelity Confidential
27



 
 
 
Section 17.
Confidentiality.

 
Both parties to this Agreement recognize that in the course of implementing and
providing the services described herein, each party may disclose to the other
Confidential Information. All such Confidential Information, individually and
collectively, and other proprietary information disclosed by either party shall
remain the sole property of the party disclosing the same, and the receiving
party shall have no interest or rights with respect thereto if so designated by
the disclosing party to the receiving party. Each party agrees to maintain all
such Confidential Information in trust and confidence to the same extent that it
protects its own proprietary information, and not to disclose such Confidential
Information to any third party without the written consent of the other party.
Each party further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of Confidential Information. In addition, each party
agrees not to disclose or make public to anyone, in any manner, the existence or
the terms of this Agreement, except as required by law, without the prior
written consent of the other party. Notwithstanding the foregoing, Trustee may
use Sponsor’s name with Sponsor’s prior consent in a general list of its
customers, including any such list compiled for Fidelity Investment’s annual
report to shareholders, with Sponsor’s prior consent
 
 
 
Section 18.
General.

 
(a)
Performance by Trustee, its Agents or Affiliates.

The Sponsor acknowledges and authorizes that the services to be provided under
this Agreement shall be provided by the Trustee, its agents or affiliates,
including but not limited to FIIOC, FBSLLC, or the successor to any of them, and
that certain of such services may be provided pursuant to one or more separate
contractual agreements or relationships.
 
(b)
Entire Agreement.

This Agreement, together with the Schedules referenced herein, contains all of
the terms agreed upon between the parties with respect to the subject matter
hereof. This Agreement supersedes any and all other agreements, written or oral,
made by the parties with respect to the services.
 
(c)
Waiver.

No waiver by either party of any failure or refusal to comply with an obligation
hereunder shall be deemed a waiver of any other obligation hereunder or any
subsequent failure or refusal to comply with any other obligation hereunder.
 





--------------------------------------------------------------------------------





 
 
 
 
 
Fidelity Confidential
28



(d)
Successors and Assigns.

The stipulations in this Agreement shall inure to the benefit of, and shall
bind, the successors and assigns of the respective parties.
 
(e)
Partial Invalidity.

If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
 
(f)
Section Headings.

The headings of the various sections and subsections of this Agreement have been
inserted only for the purposes of convenience and are not part of this Agreement
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Agreement.
 
(g)
Communications.

(g)
Content

The Sponsor shall provide all information requested by the Trustee to help it
prepare Participant communications necessary to allow the Trustee to meet its
obligations under this Agreement. The Sponsor represents that Participant
communications prepared by the Sponsor will include any information required by
applicable regulations to afford Plan fiduciaries protection under ERISA
§404(c). The Trustee shall have no responsibility or liability for any Losses
resulting from the use of information provided by or from communications
prepared by the Sponsor.
 
(ii)
Delivery

In the event that the Sponsor retains any responsibility for delivering
Participant communications to some or all Participants and beneficiaries, the
Sponsor agrees to furnish the communications to such Participants in a timely
manner as determined under applicable law (including ERISA §404(c) and the
Sarbanes-Oxley Act requirements for “blackout” notices). The Sponsor also
represents that such communications will be delivered to such Participants and
beneficiaries in a manner permitted by applicable law, including electronic
delivery that is consistent with applicable regulations regarding electronic
transmission (for example, DOL Regulation §2520.104b-1). The Trustee and its
affiliates shall have no responsibility or liability for any Losses resulting
from the failure of the Sponsor to furnish any such communications in a manner
which is timely and consistent with applicable law.
 
 
 
 
 
 
Fidelity Confidential
29



The provisions of this Agreement shall apply to all information provided and all
Participant communications prepared and delivered by the Sponsor or the Trustee
during the implementation period prior to the execution date of this Agreement
and throughout the term set forth in this Agreement.
 
 
 
 
 
(h.)
Survival.

 





--------------------------------------------------------------------------------





Trustee’s and Sponsor’s respective obligations under this Agreement, which by
their nature would continue beyond the termination of this Agreement, including
but not limited to those contained in Sections 6(c), 8(e), 17, and 19, shall
survive any termination of the Agreement.
 
 
 
 
 
 
(i.)
Merger.

 
The Trustee possesses the specific authority to, at the direction of the
Sponsor, execute any instrument necessary to effect Plan asset transfers with
trustees of other trusts exempt from tax under Code §501(a) and which are part
of retirement plans described in Code §401(a) whether or not sponsored by the
Sponsor and to accept the direct transfer of Plan assets, or to transfer Plan
assets, as a party to any such agreement, provided that the Trustee shall not be
obligated to receive any direct transfer unless prior thereto or coincident
therewith, as the Trustee may specify to the Sponsor in writing, the Trustee has
received such reconciliation, allocation, investment or other information
concerning, or such direction, contribution or representation with respect to,
the contribution or transfer or the source thereof as the Trustee may require.
 
This Trust may be merged or consolidated with, or its assets or liabilities may
be transferred to, any other trust only if the benefits which would be received
by each Participant in the Plan, in the event of a termination of the Plan
immediately after such merger, consolidation or transfer, are at least equal to
the benefits the Participant would have received if the Plan had terminated
immediately before the merger, consolidation or transfer.
 
The Trustee may accept a direct transfer of assets on behalf of an individual
Participant only if first authorized by the Plan Administrator. In the event of
a direct transfer the Trustee shall hold, administer and distribute transferred
assets as a part of the Trust Fund for the benefit of the Participant on whose
behalf the Trustee has accepted the transfer in a manner sufficient to reflect
the value of the transferred assets.
 
 
 
 
 
 
Fidelity Confidential
30



 
 
 
Section 19.
Use of Data.

 
In order to fulfill its obligations under this Agreement, the Trustee may
receive personal data, including but not limited to, compensation, benefits,
tax, marital/family status and other similar information, about Participants
(“Personal Data”). With respect to Personal Data it receives, the Trustee agrees
to (i) safeguard Personal Data in accordance with its privacy policy, and
(ii) exercise the same standard of care in safeguarding such Personal Data that
it uses to protect the personal data of its own employees. Notwithstanding the
foregoing, the Sponsor may monitor the Trustee’s interactions with Participants
and the Sponsor authorizes the Trustee to permit third-party prospects of the
Trustee to monitor Participants’ interactions for the purpose of evaluating
Trustee’s services.
 
 
 
 
Section 20.
Governing Law.

 
(a)
Massachusetts Law Controls.

This Agreement is being made in the Commonwealth of Massachusetts, and the Trust
shall be administered as a Massachusetts trust. The validity, construction,
effect, and administration of this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
except to the extent those laws are superseded under section 514 of ERISA.
 
(b)
Trust Agreement Controls.






--------------------------------------------------------------------------------





The Trustee is not a party to the Plan, and in the event of any conflict between
the provisions of the Plan and the trust provisions of this Agreement, the trust
provisions of this Agreement shall control.
 
 
 
 
Section 21.
Plan Qualification.

 
The Plan is intended to be qualified under section 401(a) of the Code and the
Trust established hereunder is intended to be tax-exempt under section 501(a) of
the Code. The Sponsor represents that to the extent Participants are able to
instruct the investment of their account, the Plan is intended to constitute a
plan described in section 404(c) of ERISA and Title 29 of the Code of Federal
Regulations Section 2550.404c-1. A confirmation of the Plan’s current qualified
status is attached hereto as
Schedule “D,” and the Sponsor shall provide proof of the Plan’s continued
qualification upon request by the Trustee. The Sponsor has the sole
responsibility for ensuring the Plan’s qualified status and full compliance with
the applicable requirements of ERISA. The Sponsor hereby certifies that it has
furnished to the Trustee a complete copy of the Plan and all amendments thereto
in effect as of the date of this Agreement.
 
 
 
 
 
 
Fidelity Confidential
31



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written. By
signing below, the undersigned represent that they are authorized to execute
this Agreement on behalf of the respective parties. Each party may rely without
duty of inquiry on the foregoing representation.
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
 
 
By:
 
/s/    Diana M. Andersen
 
 
Authorized Signatory
Name:
 
Diana M. Andersen
Title:
 
SVP & Director of Corporate Benefits
 
FIDELITY MANAGEMENT TRUST COMPANY
 
 
By:
 
/s/    Stephanie Sheehan
 
 
Authorized Signatory
Name:
 
Stephanie Sheehan
Date:
 
8/14/2006

 
 
 
 
 
 
Fidelity Confidential
32








--------------------------------------------------------------------------------





SCHEDULES
 
Schedule “A” – Administrative Services
 
Administration
 
 
 
 
*
Establishment and maintenance of Participant account and election percentages.

 
 
 
 
*
Maintenance of the Plan investment options set forth on Schedule “C.”

 
 
 
 
*
Maintenance of the money classifications set forth in the Plan Administration
Manual.

 
 
 
 
*
The Trustee will provide the recordkeeping and administrative services set forth
on this Schedule “A” or as otherwise agreed to in writing (or by means of a
secure electronic medium) between Sponsor and Trustee. The Trustee may
unilaterally add or enhance services, provided such addition or enhancement is
made globally across the Trustee’s client base and provided there is no impact
on fees set forth in Schedule “B.”

 
 
 
 
A)
Participant Services

 
 
 
1
Participant service representatives are available each Business Day at the times
set forth in the Plan Administration Manual via toll free telephone service for
Participant inquiries and transactions.

 
 
 
 
2
Through the automated voice response system and on-line account access via the
world wide web, Participants also have virtually 24 hour account inquiry and
transaction capabilities.

 
 
 
 
3
For security purposes, all calls are recorded. In addition, several levels of
security are available including the verification of a PIN or such other
personal identifier as may be agreed to from time to time by the Sponsor and the
Trustee.

 





--------------------------------------------------------------------------------





 
 
 
4
The following services are available via the telephone or such other electronic
means as may be agreed upon from time to time by the Sponsor and the Trustee and
will be provided as soon as administratively feasible or within such other
timeline as may be agreed upon in writing between the Sponsor and Trustee:

 
•
Process Participant enrollments, in accordance with the procedures set forth in
the Plan Administration Manual.

•
Provide Plan investment option information consisting of, but not limited, to
prospectus and performance summaries.

•
Provide and maintain information and explanations about Plan provisions.

•
Respond to and provide requests for literature.

 
 
 
 
 
Fidelity Confidential
33



•
Allow Participants to change their contribution election percentage(s) and
establish/change catch-up contributions, if applicable. Provide updates via PSW,
in mutually agree upon format, for the Sponsor to apply to its payrolls
accordingly.

•
Maintain and process changes to Participants’ contribution allocations for all
money sources.

•
Process exchanges (transfers) between investment options on a daily basis, in
accordance with the procedures set forth in the Plan Administration Manual.

•
Process in-service withdrawals, hardship withdrawals, and full distributions, in
accordance with the procedures set forth in the Plan Administration Manual.

•
Consult with Participants on various loan scenarios and process loan requests
(including loans for the purchase of a primary residence, if applicable), in
accordance with procedures set forth in the Plan Administration Manual.

 
 
 
B)
Plan Accounting

 
 
 
 
1
Process consolidated payroll contributions according to the Sponsor’s payroll
frequency via EDT, consolidated magnetic tape or diskette. The data format will
be provided by Trustee via EDT, PSW, or as otherwise agreed upon in writing. If
there is a change in data format, the Trustee will provide reasonably advanced
notification to Sponsor.

 
 
 
 
2
Maintain and update employee data necessary to support Plan administration. The
data will be submitted according to payroll frequency.

 
 
 
 
3
Provide daily Plan and Participant level accounting for all Plan investment
options.

 
 
 
 
4
Provide daily Plan and Participant level accounting for all money
classifications for the Plan.

 





--------------------------------------------------------------------------------





 
 
 
5
Audit and reconcile the Plan and Participant accounts daily.

 
 
 
6
Reconcile and process Participant withdrawal requests and distributions, in
accordance with the procedures set forth in the Plan Administration Manual. All
requests are paid based on the current market values of Participants’ accounts,
not advanced or estimated values. A distribution report will accompany each
check.

 
 
 
 
7
Track individual Participant loans; process loan withdrawals; re-invest loan
repayments; and prepare and deliver comprehensive reports to the Sponsor to
assist in the administration of Participant loans.

 
 
 
 
8
Maintain and process changes to Participants’ deferral percentage and
prospective and existing investment mix elections.

 
 
 
 
C)
Participant Reporting

 
 
 
 
1
Provide confirmation to Participants of all Participant initiated transactions
either online or via the mail, as selected by the Participant. Online confirms
are generated upon submission of a transaction and mail confirms are available
by mail within three to five calendar days of the transaction.

 
 
 
 
 
 
Fidelity Confidential
34



 
 
 
2
Provide Participant statements in accordance with the procedures set forth in
the Plan Administration Manual.

 
 
 
 
3
Timely provide Participants with required Code Section 402(f) notification for
distributions from the Plan. This notice advises Participants of the tax
consequences of their Plan distributions.

 





--------------------------------------------------------------------------------





 
 
 
4
Provide Participants with required Code Section 411(a)(11) notification for
distributions from the Plan. This notice advises Participants of the normal and
optional forms of payment of their Plan distributions.

 
 
 
 
D)
Plan Reporting

 
 
 
 
1
Prepare, reconcile and deliver a monthly Trial Balance Report presenting all
money classes and investments. This report is based on the market value as of
the last business day of the month. The report will be delivered not later than
ten (10) calendar days after the end of each month in the absence of unusual
circumstances.

 
 
 
 
E)
Government Reporting

 
 
 
 
1
Process year-end tax reports for Participants – Forms 1099-R, as well as
preparation of Form 5500 in accordance with the guidelines set forth on Schedule
“F”.

 
 
 
 
F)
Communication & Education Services

 
 
 
1
Design, produce and distribute a customized comprehensive communications program
for employees. The program may include multimedia informational materials,
investment education and planning materials, access to Fidelity’s homepage on
the internet and STAGES magazine. Additional fees for such services may apply as
mutually agreed upon between Sponsor and Trustee.

 
 
 
 
2
Provide Portfolio Review, an internet-based educational service for Participants
that generates target asset allocations and model portfolios customized to
investment options in the Plan based upon methodology provided by Strategic
Advisers, Inc., an affiliate of the Trustee.

 
 
 
 
G)
Other






--------------------------------------------------------------------------------





 
 
 
 
1
Non-Discrimination Testing: Perform non-discrimination limitation testing upon
request. In order to obtain this service, the client shall be required to
provide the information identified in the Fidelity Discrimination Testing
Package Guidelines. Any fees and restrictions associated with this testing
service shall be addressed in such guidelines.

 
 
 
 
2
Plan Sponsor Webstation: The Fidelity Participant Recordkeeping System is
available on-line to the Sponsor via the Plan Sponsor Webstation. PSW is a
graphical, Windows-based application that provides current plan and
Participant-level information, including indicative data, account balances,
activity and history. The Sponsor agrees that PSW access will not be granted to
third parties without the prior consent of the Trustee.

 
 
 
 
 
 
Fidelity Confidential
35



 
 
 
3
Change of Address by Telephone: The Trustee shall allow Participants as directed
by the Sponsor and documented in the Plan Administration Manual, to make address
changes via Fidelity’s toll-free telephone service.

 
 
 
 
4
Roll-In Processing. The Trustee shall process the qualification of rollover
contributions to the Trust. The procedures for qualifying a rollover are
directed by the Sponsor and the Trustee shall accept or deny each rollover based
upon the Plan’s written criteria and any written guidelines provided by the
Sponsor and documented in the Plan Administration Manual.

 
Requests that do not meet the specified criteria will be returned to the
Participant with further explanation as to why the request cannot be processed.
If the Sponsor or the Trustee determine that a request is not a valid rollover,
the full amount of the requested rollover will be distributed to the
Participant.
 
 
 
 
5
Minimum Required Distributions: Monitor and process minimum required
distribution (“MRD”) amounts as follows: the Trustee shall notify the MRD
Participant and, upon notification from the MRD Participant, shall use the MRD
Participant’s information to process their distribution. If the MRD Participant
has terminated employment and does not respond to the Trustee’s notification,
the Sponsor hereby directs the Trustee to automatically begin the required
distribution for the MRD Participant.

 
 
 
 
6
Qualified Domestic Relations Order Processing: The Trustee will provide
Qualified Domestic Relations Order support by supplying interested parties with
plan and benefit information, suspending payments upon notification that a
domestic relations order has been submitted, and executing all administrative
action required by that order after it has been qualified by the Administrator.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
 
 
 
FIDELITY MANAGEMENT TRUST COMPANY
 
 
 
 
 
By:
 
/s/    Diana M. Andersen
 
 
 
By:
 
/s/    Stephanie Sheehan                            8/14/06
 
 
Authorized Signatory                                         Date
 
 
 
 
 
Authorized Signatory                                     Date

 
 
 
 
 
 
Fidelity Confidential
36



Schedule “B” – Fee Schedule
 
 
 
 
Annual Participant Fee:
$0 per Participant.

 
 
 
 
Loan Fee:
Establishment fee of $100.00 per loan account.

 
 
 
 
Minimum Required Distribution:
$25.00 per Participant per MRD Withdrawal.

 
 
 
 
In-Service Withdrawals:
$20.00 per withdrawal.

 
 
 
 
Return of Excess Contribution Fee:
$25.00 per Participant, one-time charge per calculation and check generation.

 
 
 
 
Non-Fidelity Mutual Funds:
Fees paid directly to Fidelity Investments Institutional Operations Company,
Inc. (FIIOC) or its affiliates by Non-Fidelity Mutual Fund vendors shall be
posted and updated quarterly on Plan Sponsor Webstation at
http://psw.fidelity.com or a successor site.

 





--------------------------------------------------------------------------------





 
 
 
Signature Ready 5500:
The standard fee is waived; provided, however, if all required information is
not received until after 5 1/2 months following the Plan’s year-end, there will
be a late processing charge of $1,000 per Plan affected. Any revisions requested
by the Plan Sponsor after Fidelity has initially prepared and submitted the Form
5500 to the Plan Sponsor will be processed at a rate of $100 per hour.

 
 
 
 
DRO Qualification:
This service will commence only after Fidelity receives the Service
Authorization Agreement executed by a legally authorized representative of the
Sponsor. The “standard” Order review fees are as follows: $300 for the review of
unaltered Orders generated via Fidelity’s QDRO Center website, or $1,200 for the
review of Orders not generated via Fidelity’s QDRO Center website, or for Orders
generated via Fidelity’s QDRO Center website but then subsequently altered. A
“standard” DRO is an order that references one defined contribution plan only.
The fees for “complex” Orders are as follows: $900 for the review of unaltered
Orders generated via Fidelity’s QDRO

 
 
 
 
 
 
Fidelity Confidential
37



 
 
 
 
Center website, or $1,200 for the review of Orders not generated via Fidelity’s
QDRO Center website, or for Orders generated via Fidelity’s QDRO Center website
but then subsequently altered. A “complex” Order is an Order that references a
defined benefit plan or multiple plans (defined benefit and/or defined
contribution, in any combination). Any revisions to these fees will be reflected
in an updated Service Authorization Agreement for the DRO qualification service
which will be provided by the Trustee to the Sponsor for execution.

 
 
 
 
Dividend Pass-Through Fee:
$4 for each dividend check that is cut.

 
 
 
 
$3 for each dividend sent via EFT.

 
 
 
 
 
This fee is based on the following assumptions, in addition to those set forth
in the Note section:






--------------------------------------------------------------------------------





 
 
 
 
 
 
n
Dividends will be distributed quarterly

 
 
 
 
 
n
The default option for receiving dividends will be reinvestment into the Stock
Fund.

 
•
Other Fees: separate charges may apply for optional non-discrimination testing,
extraordinary expenses resulting from large numbers of simultaneous manual
transactions, from errors not caused by Fidelity, reports not contemplated in
this Agreement, corporate actions, or the provision of communications materials
in hard copy which are also accessible to participants via electronic services
in the event that the provision of such material in hard copy would result in an
additional expense deemed to be material. The Administrator may withdraw
reasonable administrative fees from the Trust by written direction to Fidelity.

Note: These fees are based on the Plan characteristics, asset configuration, net
cash flow, fund selection and number of Participants existing as of the date of
this agreement. In the event that one or more of these factors changes
significantly, fees may be subject to change after discussion and mutual
agreement of the parties. Significant changes in the legal and regulatory
environment would also prompt discussion and potential fee changes.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
 
 
 
FIDELITY MANAGEMENT TRUST COMPANY
 
 
 
 
 
By:
 
/s/    Diana M. Andersen
 
 
 
By:
 
/s/    Stephanie Sheehan                            8/14/06
 
 
Authorized Signatory                                         Date
 
 
 
 
 
Authorized Signatory                                     Date

 
 
 
 
 
 
Fidelity Confidential
38



Schedule “C” – Investment Options
 
In accordance with Section 5(b), the Named Fiduciary hereby directs the Trustee
that Participants' individual accounts may be invested in the following
investment options:
 
•
Fidelity Advisor Diversified International Fund—Class I

•
Fidelity Balanced Fund

•
Fidelity Capital & Income Fund

•
Fidelity Contrafund®

•
Fidelity Freedom 2000 Fund®

•
Fidelity Freedom 2005 Fund®

•
Fidelity Freedom 2010 Fund®

•
Fidelity Freedom 2015 Fund®

•
Fidelity Freedom 2020 Fund®

•
Fidelity Freedom 2025 Fund®

•
Fidelity Freedom 2030 Fund®

•
Fidelity Freedom 2035 Fund®

•
Fidelity Freedom 2040 Fund®

•
Fidelity Freedom Income Fund®






--------------------------------------------------------------------------------





•
Fidelity U.S. Bond Index Fund

•
Managed Income Portfolio II—Class 1

•
AllianceBernstein International Value Fund—Advisor Class

•
American Beacon Large Cap Value Fund—Plan Ahead Class

•
BlackRock International Opportunities Fund—Institutional Class

•
Columbia Acorn USA Fund—Class Z

•
Evergreen Special Values Fund—Institutional Class

•
Janus Mid Cap Value Fund—Investor class

•
Legg Mason Partners Aggressive Growth Fund—Class A

•
Loomis Sayles Bond—Institutional Class

•
Loomis Sayles Global Bond—Institutional Class

•
Morgan Stanley Institutional International Real Estate Portfolio—Class A

•
PIMCO Commodity Real Return Strategy Fund—Institutional Class

•
PIMCO Total Return Fund—Institutional Class

 
 
 
 
 
Fidelity Confidential
39



•
Rainier Small/Mid Cap Equity Portfolio—Investor Class

•
Spartan® International Index Fund—Investor Class

•
Spartan® Total Market Index Fund—Investor Class

•
Spartan® U.S. Equity Index Fund—Investor Class

•
T. Rowe Price Emerging Markets Stock Fund

•
Vanguard Mid-Cap Index Fund—Admiral Class

•
Vanguard REIT Index Fund—Admiral Class

•
Vanguard Small-Cap Index Fund—Admiral Class

•
Victory Diversified Stock Fund—Class A

•
Zions Stock Fund (frozen to new investment elections and exchanges in)

The Named Fiduciary hereby directs that the investment option referred to in
Section 5(c) and Section 5(e)(vi)(B)(5) shall be Managed Income Portfolio
II—Class 1.
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
 
 
By:
 
/s/    Diana M. Andersen
 
 
Authorized Signatory                                Date

 
 
 
 
 
 
Fidelity Confidential
40



Schedule “D” – Statement of Qualified Status
 
 
 
 
 
 
Fidelity Confidential
41



Schedule “E” – Operational Guidelines for Non-Fidelity Mutual Funds
 
Pricing
By 7:00 p.m. Eastern Time (“ET”) each Business Day, the Non-Fidelity Mutual Fund
Vendor (Fund Vendor) will transmit the following information (“Price
Information”) to FIIOC: (1) the NAV for each Fund prior to the close of trading
on the New York Stock Exchange (“Close of Trading”), (2) the change in each
Fund's NAV from the Close of Trading on the prior Business Day, (3) in the case
of an income fund or funds, the daily accrual for interest rate factor (“mil
rate”), and (4) on ex dividend date, if applicable, dividend and capital gain
information. FIIOC must receive Price Information each Business Day. If on any
Business Day the Fund Vendor does not provide such Price Information to FIIOC,
FIIOC shall pend all associated transaction activity in the Plan until the
relevant Price Information is made available by Fund Vendor.
 
Trade Activity and Wire Transfers
 
Each Business Day following Trade Date (“Trade Date plus One”), FIIOC or
National Financial Services Corporation LLC (“NFS”), an affiliate of FIIOC, will
provide, via facsimile, to the Fund Vendor a consolidated report of net purchase
or net redemption activity that occurred in each of the Funds at the Close of
Trading on the prior Business Day. The report will reflect the dollar amount of
assets and shares to be invested or withdrawn for each Fund. FIIOC or NFS will
transmit this report to the Fund Vendor each Business Day, regardless of
processing activity. In the event that data contained in the facsimile
transmission represents estimated trade activity, FIIOC or NFS shall provide a
final facsimile to the Fund Vendor. Any resulting adjustments shall be processed
by the Fund Vendor at the net asset value for the prior Business Day.
 
The Fund Vendor shall send via regular mail to FIIOC or NFS transaction confirms
for all daily activity in each of the Funds. The Fund Vendor shall also send via
regular mail to FIIOC or NFS, by no later than the fifth Business Day following
calendar month close, a monthly statement for each Fund. FIIOC and NFS agree to
notify the Fund Vendor of any balance discrepancies within twenty (20) Business
Days of receipt of the monthly statement.
 
For purposes of wire transfers, FIIOC or NFS shall transmit a daily wire for
aggregate purchase activity and the Fund Vendor shall transmit a daily wire for
aggregate redemption activity, in each case including all activity across all
Funds occurring on the same day.
 
Prospectus Delivery
 
FIIOC shall be responsible for the timely delivery of Fund prospectuses and
periodic Fund reports (“Required Materials”) to Participants, and shall retain
the services of a third-party vendor to handle such mailings. The Fund Vendor
shall be responsible for all materials and production costs, and hereby agrees
to provide the Required Materials to the third-party vendor selected by FIIOC.
The Fund Vendor shall bear the costs of mailing annual Fund reports to
Participants. FIIOC shall bear the costs of mailing prospectuses to
Participants.
 
 
 
 
 
 
Fidelity Confidential
42



Proxies
 
The Fund Vendor shall be responsible for all costs associated with the
production of proxy materials. FIIOC shall retain the services of a third-party
vendor to handle proxy solicitation mailings and vote tabulation. Expenses
associated with such services shall be billed directly to the Fund Vendor by the
third-party vendor.
 
Participant Communications
 
The Fund Vendor shall provide internally-prepared fund descriptive information
approved by the Funds’ legal counsel for use by FIIOC in its written Participant
communication materials. FIIOC shall utilize historical performance data
obtained from third-party vendors (currently Morningstar, Inc., FACTSET Research
Systems and Lipper Analytical Services) in telephone conversations with
Participants and in quarterly Participant statements. The Sponsor hereby
consents to FIIOC’s use of such materials and acknowledges that FIIOC is not
responsible for the accuracy of such third-party information. FIIOC shall seek
the approval of the Fund Vendor prior to retaining any other third-party vendor
to render such data or materials under this Agreement.





--------------------------------------------------------------------------------





 
Compensation
 
FIIOC shall be entitled to fees as set forth in a separate agreement with the
Fund Vendor.
 
 
 
 
 
 
Fidelity Confidential
43



Schedule “F” – Form 5500 Service
 
Effective for the plan year ending December 31, 2006 and thereafter, the Trustee
agrees to provide the Signature Ready Form 5500 Service (the “Service”) and the
Summary Annual Report (“SAR”), in accordance with the following:
 
The Sponsor hereby agrees to:
 
 
 
 
 
 
 
n
 
Submit the following required information (“Required Information”) annually:

 
 
 
 
 
 
 
-
 
Completed plan questionnaire (“Questionnaire”);

 
 
 
 
 
 
 
-
 
Draft or final copy of the audited financial statements; and

 
 
 
 
 
 
 
-
 
Copy of the prior year Form 5500 filed with the Department of Labor (DOL)
(applicable only if Fidelity did not prepare the plan’s prior year Form 5500)

 
 
 
 
 
 
 
n
 
Provide Fidelity with the Required Information, in the format requested by
Fidelity, as soon as possible after the plan’s year end – but in no event later
than the last day of the 8th month following the plan’s year-end (assuming a
filing extension has been requested);

 
 
 
 
 
 
 
n
 
Authorize Fidelity to prepare and execute IRS Form 5558 (Application for
Extension) on behalf of the Plan Administrator and file Form 5558 with the IRS
in order to obtain an extension of the filing deadline in the event that
Fidelity has not received a completed plan Questionnaire within five and
one-half (5  1/2) months after the plan’s year end;

 





--------------------------------------------------------------------------------





 
 
 
 
 
 
n
 
Review, sign and mail the Form 5500 prepared by Fidelity to the DOL in a timely
manner;

 
 
 
 
 
 
 
n
 
Distribute the SAR to participants and beneficiaries in a timely manner; and

 
 
 
 
 
 
 
n
 
Respond to and provide any other information requested by Fidelity, including
soliciting any information from the prior recordkeeper, related to the Form
5500.

 
Fidelity hereby agrees to:
 
 
 
 
 
 
 
n
 
Provide the Sponsor with the Questionnaire within one and one-half (1  1/2 )
months after the Plan’s year-end;

 
 
 
 
 
 
 
n
 
File Form 5558 to request an extension of time to file Form 5500 if requested by
the Plan Sponsor or if the completed Questionnaire is not received from the
Sponsor within five and one half (5  1/2 ) months after the Plan’s year end, as
specified above;

 
 
 
 
 
 
 
n
 
Provide the Sponsor with the Form 5500 at least twenty (20) days prior to the
required filing date and SAR at least twenty (20) days prior to the required
mailing date, assuming the Plan Sponsor has submitted the Required Information
and has met the filing deadlines as outlined in this agreement;

 
 
 
 
 
 
Fidelity Confidential
44



 
 
 
 
 
 
n
 
Respond to inquiries from the DOL or IRS received by the Sponsor, related to any
Form 5500 prepared by Fidelity.

 
The Plan Sponsor understands that the Form 5500 will be prepared based upon the
information provided in the Questionnaire and acknowledges that Fidelity shall
have no responsibility for verifying the authenticity or accuracy of the data
submitted by the Sponsor on the Questionnaire.
 





--------------------------------------------------------------------------------





In the event that Fidelity does not receive all Required Information within 8
months after the plan’s year-end, Fidelity will not prepare the Form 5500 and
the Sponsor shall be responsible for completing the Form 5500 for filing with
the DOL. Fidelity will not be held responsible for any late fees or penalties
for incomplete filings caused by it not receiving the Required Information
within 8 months after the plan’s year-end.
 
Fees related to this Service are set out on Schedule “B” to the Agreement to
which this schedule is attached. Further, Signature-Ready 5500 service will
continue until the Plan Sponsor provides Fidelity with written direction to the
contrary.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
 
 
 
FIDELITY MANAGEMENT TRUST COMPANY
 
 
 
 
 
By:
 
/s/    Diana M. Andersen
 
 
 
By:
 
/s/    Stephanie Sheehan                            8/14/06
 
 
Authorized Signatory                                         Date
 
 
 
 
 
Authorized Signatory                                     Date

 
 
 
 
 
 
Fidelity Confidential
45



Schedule “G” – Available Liquidity Procedures for Unitized Stock Fund
 
The following procedures shall govern sales of the Sponsor Stock Fund requested
for a day on which Available Liquidity is insufficient:
 
 
 
 
1.
Withdrawals and distributions will be aggregated and placed first in the
hierarchy. If Available Liquidity is sufficient for the aggregate of such
transactions, all such withdrawals and distributions will be honored. If
Available Liquidity is not sufficient for the aggregate of such transactions,
then such transactions will be suspended, and no transactions requiring the sale
of Sponsor Stock Fund units shall be honored for that day.

 
 
 
 
2.
If Available Liquidity has not been exhausted by the aggregate of withdrawals
and distributions, then all remaining transactions involving a sale of units in
the Sponsor Stock Fund (exchanges out) shall be grouped on the basis of when
such requests were received, in accordance with standard procedures maintained
by the Trustee for such grouping as they may be amended from time to time. To
the extent of Available Liquidity, groups of exchanges out of the Sponsor Stock
Fund shall be honored, by group, on a FIFO basis. If Available Liquidity is
insufficient to honor all exchanges out within a group, then none of the
exchanges out in such group shall be honored, and no exchanges out in a later
group shall be honored.

 
 
 
 
3.
Transactions not honored on a particular day due to insufficient Available
Liquidity shall be honored, using the hierarchy specified above, on the next
Business Day on which there is Available Liquidity.

 





--------------------------------------------------------------------------------





 
 
 
 
 
Fidelity Confidential
46



Schedule “H” – Cash Dividend Operating Procedures
 
Zions Bancorporation (the Sponsor”) and Fidelity Management Trust Company and
Fidelity Investments Institutional Operations Company, Inc. (“Fidelity”) hereby
agree that the cash dividend pass-through program with respect to the Zions
Bancorp Stock (the “Stock Fund”) shall be administered in accordance with the
following procedures.
Definitions:
 
“Business Day” shall mean any day the New York Stock Exchange is open for
business.
 
“Dividend Payable Date” shall mean the business day Fidelity receives funding
for the Stock Fund dividends from the transfer agent.
 
Procedures:
 
1.    The Sponsor shall, as soon as practicable, inform Fidelity of the expected
dividend dates (record date, ex-dividend date and payment date) and the
anticipated amount of the dividend.
 
2.    Fidelity shall determine the amount of dividends attributable to each
participant eligible for the dividend pass-through, and who is invested in the
Stock Fund on ex-dividend date, as follows: Fidelity shall calculate the
dividend per unit in the Stock Fund by dividing the total dividend received for
shares held within the Stock Fund by the total number of units outstanding on
ex-dividend date. The amount of dividend attributable to each eligible
participant shall be determined by multiplying the dividend per unit by the
amount of units held by each eligible participant on ex-dividend date.
 
3.    On the Dividend Payable Date, the transfer agent shall wire to Fidelity
the funding for the dividends paid to the Zions Bancorporation Pay Shelter 401K
and Employee Stock Ownership Plan as calculated under Section 2 above.
 
4.    Each Dividend Payout Date, for eligible participants who have elected to
receive their dividends in cash, Fidelity shall begin the processing of
participant checks. Participants receiving a dividend of less than $10 and
participants failing to make a distribution election will have their dividend
reinvested in the Stock Fund.
 
5.    Fidelity shall issue IRS Form 1099-DIV to participants no later than
January 31 of the year following the year in which participants received
dividends in cash.
 
 
 
 
 
 
Fidelity Confidential
47








